Title: From George Washington to Major General Benedict Arnold, 13 December 1778
From: Washington, George
To: Arnold, Benedict


  
    Dear Sir
    Head Quarters Middle Brook [N.J.] 13th Decemr 1778
  
Upon my arrival here I found your favor of the 5th: Your own letter communicated the first hint that I ever recd of any representations or reports made by the Board of War to Congress respecting you or your command in Philada. The Board some little time ago applied to me for a Regiment or two to be stationed at Philada and Trenton to do the Town Duties and guard the Stores, alledging that the militia complained of the hardship of being turned out for these purposes. I have accordingly ordered down Colo. Hogans Regt of North Carolina which is as much as I can, with propriety, spare. I have never heard, nor is it my  wish to be acquainted with the causes of the coolness between some Gentlemen composing the Board of War and yourself, I most sincerely hope that they may never rise to such a height as to oblige either party to make a public matter of it, as I am under more apprehensions on account of our own dissentions than of the efforts of the Enemy. I am with great Regard Dear Sir Yr.
